19 A.3d 180 (2011)
301 Conn. 911
TUXIS OHR'S FUEL, INC.
v.
ADMINISTRATOR, UNEMPLOYMENT COMPENSATION ACT, et al.
SC 18791
Supreme Court of Connecticut.
Decided May 19, 2011.
Vincent T. McManus, Jr., Wallingford, in support of the petition.
Krista Dotson O'Brien, assistant attorney general, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 127 Conn.App. 739, 16 A.3d 777 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the judgment of the trial court upholding an administrative construction of General Statutes § 31-236(a)(14) pursuant to which the employer was held liable for unemployment benefits for an employee truck driver who lost his driver's license for driving while intoxicated?"
HARPER, J., did not participate in the consideration of or decision on this petition.